Hornblower, C. J.
Youngs, the tenant of the premises, had entered under a lease from Messrs. Boggs and Donaldson, on the 14th April 1833, to hold until the 1st April 1834. The plaintiff, who claimed to be the owner of the reversion, by a conveyance to him in fee, from the lessors, Boggs and Donaldson, gave notice to the tenant Youngs, on the 9th April 1834, demanding of him the possession of the premises. The suit was, commenced on the 12th of May following. There was no evidence on the trial, of any attornment by Youngs to the complainant, nor of his right to the reversion. To establish such a right, the plaintiff offered in evidence, a deed for the premises, to him from Boggs and Donaldson, the lessors. This was objected to, and the evidence over-ruled by the Justice. The plaintiff next offered to prove a parol assignment of the lease, by the lessors, to him; but this also was over-ruled. The plaintiff then offered to prove an actual delivery of a deed for the premises, and of the lease, by the lessors to him. This evidence was admitted by the Justice. The jury found a verdict for the plaintiff.
The Justice was clearly right in rejecting the evidence offered to prove the assignment of the lease, for two reasons. First, because a parole assignment was insufficient to pass any legal interest or estate in the lands, so as to enable the assignee to maintain any action upon it, either for the recovery of the rent, or of the leasehold premises: and secondly, because a transfer of the lease in whatever form it had been made, would not convey to the assignee, the reversionary interest in the lands. The only material question in the ease is, whether the Justice committed an error in over-ruling the deed ? If he did right *31in refusing to permit the deed to "be read in evidence, he was certainly wrong in afterwards admitting evidence of the delivery of the deed and lease, by the agent of the lessors, to the complainants. The two decisions cannot stand together. The delivery of a deed includes the execution of a deed: it is the consummating act, and that by which the title passes. The Justice refused to permit the complainant to prove title by producing, proving and reading in evidence, a deed for the premises ; and yet he permitted him to prove.the actual delivery of a deed. But how could the J ustice know that the instrument delivered was a deed from the lessors, until it was proved to be so ? And if proved to be their deed, how could the Justice or the jury tell, what it conveyed, or what estate or interest it passed, or to whom it was made, without reading it? The amount of it seems to be, that the justice took for granted and put to the jury, as evidence, that which had not been proved, and which he had judicially determined, could not lawfully be proved.
We must come back then, to the admissibility of the deed. By the 20th Section of the statute, .Rev. Laws, 352, it is enacted, that, “the estate, or merits of the title, shall in no ivise be inquired into.” If then, the complainant in this case, cannot succeed without shewing a title, he must, as this court said in Allen v. Smith, 7 Halst. 199, 200, “resort to some other action.” Now it is obvious, that the complainant was a stranger to this lease, at the time of its creation. He had at that time, no interest whatever in the premises, either as landlord or reversioner. If he has any now, he must have acquired it by descent or purchase ; if so he must show it; and how can he do that without proving title? But it is said, to prove the existence of a title is one thing, and to inquire into the merits of it, quite another thing. But this is a refinement we cannot resort to. Proof of a title involves an inquiry into its validity. If by descent, the whole matter must be gone into, of title and seizin in the ancestor, and whether the complainant is heir or not — questions, sometimes the most complicated in the law. If by deed, its execution, its bona fides, and its sufficiency to pass an estate, must be settled; and if complainant may *32shew title by one deed, he may deduce it through a dozen mesne conveyances, or by devise. I am therefore of opinion, that the proof of the deed, was properly rejected — and consequently, the subsequent admission' of evidence of its delivery to the complainant, was erroneous. In short, the case of Allen v. Smith, before cited, is conclusive upon the point before us. The judgment must be Reversed.
Ford, J. and Ryerson, J. concurred.

Judgment Reversed.